fu

oO Oo SN DH NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:21-cr-00685-WQH Document 25 Filed 06/30/21 PagelD.58 Page 1 of 6

SANDRA RESNICK STATE BAR# 89901
LAW OFFICE OF SANDRA RESNICK
270 E. Douglas Avenue

E] Cajon, California 92020

Telephone: (619) 401 4067

Fax: (619) 442-7439

Attorney for Defendant
Mayra Partida de Herrera

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
(HON. ANDREW G. SCHOPLER)

UNITED STATES OF AMERICA,
Plaintiff,

CASE #21 CR 0685- WQH
MOTION TO MODIFY CONDITION
OF PRETRIAL RELEASE
Vv.

MAYRA PARTIDA DE HERRERA,
Defendant.

 

Defendant Mayra Partida de Herrera, by and through her counsel, Sandra Resnick, moves
that condition #12 of the Pretrial Release Order requiring location monitoring and curfew be
removed. Supervised Release Officer Frank Guerrero indicates that she is doing very well on
supervised release and joins in the request.

Miguel Elias, the surety on the bond, has no objection to the modification.. His

acknowledgment is attached. As such, AUSA Benjamin also has no objection..(see attached email)

Date: July 30, 2021 Respectfully submitted,

 
Oo co YQ DH Ww BP wD NO —

NM NM KR Bw KN KN KR BR Rm meee
eo YN DH A SBP HY YB KF CO CO ON DH A Se UL lUlULre lL

 

Case 3:21-cr-00685-WQH Document 25 Filed 06/30/21 PagelD.59 Page 2 of 6

/s/ Sandra Resnick
SANDRA RESNICK
Attorney for Defendant
Mayra Partida de Herrera

 
 

for the Southern District of California

United States of America

 

 

 

)
: } abso AED
: ) Cage No. 3 -Oe E-2GS-
Mayra PARTIDA DE HERRERA )
Defendant -
PRETRIAL RELEASE ORD FEB - 4 2021
IT IS ORDERED thai the defendant’s release is subject to these conditions: CLERK, US. DISTRICT COURT
. Mandatory Conditions «© | SCUTHERNDSIRICT OF Cane ony

(1)
(2)

(3)
4
G)
6)

%

(8)

&)

do) O

(11) 0 18 U.S.C. § 3142(d) hold until

 

 

 

 

 

The defendant must not violate federal, state, or local law during the period of release.
The defendant must cooperate in the collection of a DNA sample as authorized by 42 U.S.C. - 14135a.

‘Standard Conditions
(Eack Standard Condition applies, unless stricken.)

The defendant must appear in court as ordered and surrender as directed to serve any sentence.
The defendant must not possess or attempt to possess a firearm, destructive device, or other dangerous
weapon. The defendant must legally transfer all firearms, as directed by Pretrial Services.
The defendant must not use or possess a narcotic drug or other controlled substance without a lawful medical
prescription. The defendant must not use or possess marijuana under any circumstances.
The defendant must report to the U.S. Pretrial Services Office (telephone (619) 557-5738) on the day of the
initial court appearance or within 24 hours of the defendant’s release from custody, whichever is later.
Throughout this case, the defendant must report as directed by the Pretrial Services Office and follow all
' directions of the Pretrial Services Office.
The defendant must advise the Court or the Pretrial Services Office in writing of: (1) the defendant’s current
residence address and phone number, when first reporting to Pretrial Services; and (2) any new contact
information, before making any change of residence or phone number.
The defendant must read this Pretrial Release Order and the “Advice of Penalties and Sanctions” form, or
have them read to the defendant in the defendant’s native language. The defendant must acknowledge the
defendant’s understanding of all the pretrial release conditions and the penalties and sanctions for any
violations, by signing the “Advice of Penalties and Sanctions” form.
Restrict travel to: San Diego County Cl Imperial County ~ State of California

Cl Orange County and Los Angeles County ~_

XC CDCA (..A., Orange, Riverside, San Bernardino, $.L.O., Santa Barbara, Ventura)

I Do not enter Mexico 1 Other Travel Restriction: __

- (1 Travel may be expanded within the State of California, in PTS’s discretion
hay travel outside the SDCA will be at defendant’s own expense.

 

‘Additional Conditions
a) The defendant is released on personal recognizance.
(b) The defendant must execute an appearance bond in the amount of $ 20, 000 ___ that is:

a Unsecured. Defendant’s own signature.
= Secured, as set forth below. The Court finds that an unsecured bond will not reasonably assure the
defendant’s appearance as required and/or will endanger the safety of another pexson or the community.

Security: Mi The co-signatures of f{- financially responsible (amd-elated) adults or _
' (1 A cash deposit with the Court of $ by defendant or surety.
(1 A trust deed to the United States on real property approved by a federal judge.
C1 A cash bond and/or a bail bond by an approved, solvent corporate surety. A corporate
bail bond must cover all conditions of release, not just appearances.
Li Other:

Hearing: 0 Surety examination (1 Nebbia hearing (bail source hearing)
- if no detainer is lodged by then, these conditions take efffect.

 

 
rages eure

    

(12) rh led
a) actively seek.or continue full-time employmenil or schooling, or a combination of both.
{b} reside ( ith a family member, surety, or , or
(i#) at a residence approved by the Pretrial Services Office, including any contract facility.

wf () surrender any valid passport to the Pretrial Services Office and not obtain a passport or other
international travel document.

LI (d) clear all warrants/FTAs and pay all fines within 90 days of release or as directed by the PTS Office.

[e(e) submit to psychological/psychiatric treatment at Pretrial Services’ discretion. |

C1 @© submit to drng/aicohol testing no more than __ times per month and/or outpatient substance abuse
therapy and counseling, as directed by the Pretrial Services Office. Testing.may include urine |
testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
substance screening or testing. Pretrial Services need not notify the Court of test results attributed to
residual elimination. .

C1 {@) take two drug tests. Hf both tests are negative (or show only residual elimination of marijuana), no
further testing is authorized.

LI (h) not use alcoho! at all.

[1 @ not have a blood alcohol content (BAC) of -08% or more.

Li @) participate in and complete a program of inpatient substance abuse therapy and counseling, as
directed by the Pretrial Services Office.

LI «k) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the
investigation or prosecution, including:

m0) participate in the Location Monitoring Program (except during any in-patient treatment program)

d comply with its requirements as directed under the following component and technology:
wt) Curfgw. You are restricted to your residence (C1) every day from to
(1M) as directed by the pretrial services office or supervising officer.

Li Gi) Heme Detention. You are restricted to your residence at all times except for Pretrial Services-
approved absences for: employment; education; religious services; medical, substance abuse, or
mental health treatment; attorney visits; court appearances; Court-ordered obligations; or other
activities.

[J Gii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except
for Court-appeoved absences for medical necessities, court appearances, or other activities.

echnology: Wor S Discretion (1 GPS (J Radio Frequency (1 Smart Link LJ Voice Recognition
You must pay all or part of the cost of the program based on your ability to Pay as determined by
pretrial services officer.
Defense counsel must notify Pretrial Services upon submission of bond paperwork; defendant to be
released from custody to Pretrial Services the following business day by 19:00 a.m. and Pretrial
Services or a PTS-approved third party to transport if needed.

 

or

 

 

 

 

[| (m)} return to custody each at: AM/PM after bemg released at AM/PM
for employment, schooling, or the following purposes:
(1 fm) remain in the custody of , who will supervise the defendant and

notify the Court immediately if the defendant violates any conditions of release.
we not drive a vehicle without a valid U.S. driver license and current insurance.
(p) Pretrial Services may disclose confidential information to third parties for the purposes of securing
_ community resources.
O (@) Unless the Court has previously approved defendant’s completed bond packet, defendant must self-
surrender to the U.S. Marshals Service by noon on :
[1 @} Adam Walsh Act: See attached Addendum for additional conditions.

C) {s) Other conditions: :

(13) C1 All conditions previously set will remain the same. LK —
Dated: 2/4/2021 :

Honorabl¢ Avntirew G. Schopler, U.S. Magistrate Judge
Case 3:21-cr-00685-WQH Document 25 Filed 06/30/21 PagelD.62 Page 5 of 6

SANDRA RESNICK
California State Bar # 89901
270 East Douglas Avenue

| El Cajon, CA 92020

Office: (619) 401- 4067
Fax. (619) 442-7439

|
'
| Attomey for Defendant
|

1
|
:

 

. PARTIDA DE HERRERA

 

 

eae nA

|
|

       

 
Case 3:21-cr-00685-WQH Document 25 Filed 06/30/21 PagelD.63 Page 6 of 6

Sandy Resnick

From: Benjamin, Paul (USACAS) <Paul.Benjamin@usdoj.gov>
Sent: Monday, June 28, 2021 9:44 AM

To: Sandy Resnick

Subject: FW: PARTIDA DE HERRERA 21CRO165

Hey Sandy,

Hope you’re feeling better! That email was from me, not Amanda- the case is normally mine, she was just covering while
| was out. Yep, no issues removing those conditions if the surety agrees.

Best,

Paul

From: Muskat, Amanda (USACAS) <AMuskat@usa.doj.gov>
Sent: Sunday, June 27, 2021 4:21 PM

To: Benjamin, Paul (USACAS) <PBenjamin1@usa.doj.gov>
Subject: Fwd: PARTIDA DE HERRERA 21CRO165

Your case?

Sent from my iPhone

Begin forwarded message:
From: Sandy Resnick <sresn@cox.net>
Date: June 27, 2021 at 10:16:08 AM PDT

To: "Muskat, Amanda {USACAS)" <AMuskat@usa.doj.gov>
Subject: PARTIDA DE HERRERA 21CRO0165

Hello Amanda. | know you sent an email sometime after 6/16 saying that it was okay to remove her
monitoring and curfew conditions if the surety agrees. | have been in the hospital since the 19™ and
cannot find the email that you sent. Could you send another. AGS is a stickler-

Thanks so much.

Sandy Resnick
